DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Regarding Claim 16;
Applicant argues that “Thus, in the normal operating state, Ross '402 does not supply power from the generator to an electrical grid through a power converter having a line-side converter and a machine-side converter in accordance with an initial power command sent to the machine-side converter, as called for in claim 16. Power from generated by the wind turbine generator 204 is provided "in full capacity" through the switch 210 directly to the transformer 236 and grid.”
Examiner respectfully disagrees with the applicant. As stated in the current rejection Ross para [054] states “During normal WTG operations, one or both of the converters may be turned on to provide additional power-factor correction)”. Therefore, Ross does discloses “the normal operating state” limitation.
Applicant argues that “Thus, the control methodology of Ross '402 does not reduce a power setpoint of the generator-side converter 222 from a nominal power setpoint (at the normal operating state) to a reduced power setpoint, as called for in claim 16. 
Examiner respectfully disagrees with the applicant. As stated in the current rejection, FIG. 4B-4C, discloses “power setpoint reduced from the initial power setpoint” when under Transient Operation “20% or 60% of nominal voltage ¶ [047] for “transient operation”). Thus, the control methodology of Ross '402 does reduced a power setpoint [Transient Operation “20% or 60%] of the generator-side converter 222 from a nominal power setpoint (at the normal operating state) to a reduced power setpoint.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 16, the applicant recites (a) “in a normal operating state, supplying power from the generator to an electrical grid through a power converter having a line-side converter and a machine-side converter in accordance with an initial power setpoint provided to the machine-side converter” is considered new matter. For instance – 
On page 9, 4th paragraph recites “the control of the power converter may switch back to normal operation in which a single set-point is sent to the power converter to determine the generator torque”; 
On page 11, 3rd paragraph recites “The power produced by the generator Pred may be smaller than in normal operation before the grid abnormality”; and 
On page 11, 5th paragraph recites “At t = 4, the grid returns to normal conditions. The frequency control mode may be deactivated and normal operation may be resumed. The first set-point for the grid side converter is no longer sent to the converter.”
The recitation for (a) above is not supported by the specification AS CLAIMED and therefore is considered new matter.
Claims 17-21 are also rejected based on the dependency from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-21, 23 & 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (WO 2010/002402).
Regarding Claim 16, Ross discloses a method of operating a wind turbine [202] having a generator [204] and a power converter [220] (Abstract & FIG. 2A-2B), the method comprising: 
in a normal operating state [During normal WTG operations], supplying power from the generator [204] to an electrical grid [244] through a power converter [220] having a line-side converter [224] and a machine-side converter [222] in accordance with an initial power setpoint provided to the machine-side converter [222] (FIG. 2A-2B, ¶ [054]; During normal WTG operations, one or both of the converters may be turned on to provide additional power-factor correction); 
determining a first power setpoint for the line-side converter [224] in response to an operational condition, the first power setpoint reduced from the initial power setpoint provided to the machine-side converter [222]; (FIG. 4B-4C, discloses “power setpoint reduced from the initial power setpoint” when the Transient Operation “20% (“setpoint reduced” from 709 kw to 639 kw) or 60% (“setpoint reduced” from 706 kw to 505 kw) of nominal voltage ¶ [047] for “transient operation”); 
reducing active power from the line-side converter [224] to the electrical grid according to the reduced first power setpoint (¶ [046]; At AC line 232, the net output of line-side converter 224 includes 280A of real current and 560A of reactive current. Together with the diminished reactive current provided by the power factor correction unit 233 (at 20% of line voltage, the correction unit provides 20% of rated current)); 



[222] that is reduced from the initial power setpoint, the second power setpoint being greater than the first power setpoint; (¶ [041]; After fault clearance, grid voltage begins to recover. When detected line voltage has restored nearly to its pre-fault level (e.g., above 90%), generator side converter 222 synchronizes the generator voltage and phase to that of the grid (step 360) and switch unit 210 is quickly turned on (step 370));
reducing a torque applied to the generator by the machine-side converter such that active power according to the reduced second power setpoint is produced by the generator (¶ [033]; generator- side converter 222 also provides reactive current necessary to keep the generators excited and operating at constant speed during low voltage events while simultaneously absorbing the real power output of the generator); and 
dissipating a power surplus in one or more resistive elements as long as the second power setpoint is superior to greater than the first power setpoint (¶ [045]; Since only a small portion of the generated power (67kW out of 706k W) is transferred to the AC line 232, energy builds up on DC bus 225. This excess power (about 639kW) is dissipated in resistor 227, for example, by modulating the duty cycle of a switching device 229 to which the resistor 227 is coupled).
Regarding Claim 17, Ross discloses the method according to claim 16.
Ross further discloses wherein the operational condition is a condition of the electrical grid (¶ [044]; when a grid failure causes line-side voltage to drop to 20% of rated levels).
Regarding Claim 18, Ross discloses the method according to claim 17.
Ross further discloses wherein the operational condition of the electrical grid is an increase in frequency of the grid (¶ [047]; as line voltage starts to recover from the fault, the amount of real power that can be transferred to the grid increases).
Regarding Claim 19, Ross discloses the method according to claim 17.
Ross further discloses wherein the operational condition of the electrical grid is a voltage sag (¶ [044]; when a grid failure causes line-side voltage to drop to 20% of rated levels).
Regarding Claim 20, Ross discloses the method according to claim 15.
Ross further discloses wherein the reduced second power setpoint is reduced according to a maximum reduction rate (FIG. 4B (20% of nominal voltage) & 4C (60% of nominal voltage))
Regarding Claim 21, Ross discloses the method according to claim 20.
Ross further discloses wherein the maximum reduction rate is determined to avoid an overspeed of a rotor of the wind turbine (¶ [044]; Subsequently, generator-side converter 222 is controlled to absorb real power from generator 204 to prevent the turbine from storing power and overspeeding).
Regarding Claim 23, Ross discloses the method according to claim 16.
Ross further discloses wherein the reduced first power setpoint is determined by the wind turbine in response to a measured electrical grid variable (¶ [036]; Master controller 270 oversees system operation and controls power transmission between the generator and the grid based on various grid conditions).
Regarding Claim 25, Ross discloses the method according to claim 16.
Ross further discloses further comprising monitoring an operation of the resistive elements to avoid the resistive elements reaching an operational limit, and dissipating less energy in the resistive elements if one or more of the resistive elements reach an operational limit (Claim 7).
Regarding Claim 26, Ross discloses the method according to claim 17.
Ross further discloses further comprising increasing the power output once the condition of the electrical grid has been resolved (¶ [041]; After fault clearance).
Regarding Claim 27, Ross discloses a wind turbine [200] (FIG. 2A) comprising: 
a wind turbine rotor [202] with a plurality of blades (FIG. 2B & ¶ [022]); 
a generator [204] operatively connected with the wind turbine rotor [202] (FIG. 2B & ¶ [022]); 
a power converter [220] electrically connecting the generator [204] to an electrical grid [244], wherein the power converter [220] includes a line-side converter [224], a machine-side converter and a DC-link [226], and a controller [270] (FIG. 2B & ¶ [025]), wherein 
the controller [270] is configured to operate the wind turbine in accordance with the method of claim 16 (¶ [036]; Master controller 270 oversees system operation and controls power transmission between the generator and the grid based on various grid conditions).



Regarding Claim 28, Ross discloses the wind turbine according to claim 27.
Ross further discloses further comprising one or more resistive elements [228] in the DC-link [226], and wherein the power converter [220] is configured to dissipate a surplus of power from the generator in the resistive elements (¶ [030]; Also coupled to DC bus 225 are one or multiple DC bus capacitors 226 which supports a DC bus voltage Vdc, and a power dissipation device 228 capable of dissipating real power).
Regarding Claim 29, Ross discloses the wind turbine according to claim 27.
Ross further discloses wherein the controller is configured to lower the second power setpoint as quickly as possible (¶ [030]; a resistor (e.g., a dynamic braking resistor) to dissipate real power, and a controllable switching device that controls the amount of current passing through the resistor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 2010/002402) according to claim 16 & 27 and in further view of Gupta (US 2014/0145440).
Regarding Claim 22, Ross discloses the method according to claim 16.
Ross is silent to wherein the reduced first power setpoint is received by the wind turbine from a grid operator
Gupta further discloses wherein the reduced first power setpoint is received by the wind turbine from a grid operator (¶ [0022]; It may also be defined or specified by a user or operator).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Gupta’s teachings into Ross’ method. One would be motivated to do so to have a grid operator override commands and/or monitor system and protect the system.


Regarding Claim 30, Ross discloses the wind turbine according to claim 27.
Ross is silent to wherein the generator is a permanent magnet generator, and the power converter is a full power converter.
Gupta further discloses wherein the generator [101] is a permanent magnet generator, and the power converter is a full power converter [102] (FIG. 2 & ¶ [0018]; The generator used in a wind turbine could be any type of generator including but not limited to, a permanent magnet generator).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Gupta’s permanent generator instead of Ross’ generator. One would be motivated to do so since permanent magnet generators have the ability to connect and support a power grid.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 2010/002402) according to claim 16 and in further view of Gupta (US 2011/0163546).
Regarding Claim 24, Ross discloses the method according to claim 16.
Felts is silent to further comprising pitching blades of a wind turbine rotor to reduce rotational speed of the wind turbine rotor.
Gupta 546 teaches further comprising pitching blades of a wind turbine rotor to reduce rotational speed of the wind turbine rotor (¶ [0048]; For example, the wind turbine controller 123 may receive information (e.g. wind speed) from external sensors (e.g. anemometer) and provides control signal to a pitch control (not shown) for pitching the blades in order to obtain a desired rotor speed).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Gupta’s 546 teachings into modified Felts’ method. One would be motivated to do so to protect the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O./Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832